J-S50032-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ROBERT MICKENS                             :
                                               :
                       Appellant               :   No. 355 WDA 2019

               Appeal from the Order Entered February 20, 2019
     In the Court of Common Pleas of Allegheny County Criminal Division at
                       No(s): CP-02-CR-0002554-1995,
                           CP-02-CR-0015959-1994


BEFORE:      LAZARUS, J., MURRAY, J., and COLINS, J.*

JUDGMENT ORDER BY COLINS, J.:                      FILED SEPTEMBER 13, 2019

        Appellant, Robert Mickens, pro se, appeals from the order entered

February 20, 2019, that dismissed his fourth petition filed under the Post

Conviction Relief Act (“PCRA”)1 without a hearing. We quash this appeal.

        This Court has previously summarized the underlying factual and

procedural history of this action in: Commonwealth v. Mickens, No. 1961

Pittsburgh 1995, unpublished memorandum at 1-2 (Pa. Super. filed July 22,

1998); Commonwealth v. Mickens, No. 1777 WDA 2000, unpublished

memorandum at 1-3 (Pa. Super. filed October 30, 2000); Commonwealth

v. Mickens, No. 259 WDA 2007, unpublished memorandum at 1-2 (Pa. Super.

filed December 27, 2007); and Commonwealth v. Mickens, No. 1662 WDA
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
1   42 Pa.C.S. §§ 9541–9546.
J-S50032-19



2016, unpublished memorandum at 1-2 (Pa. Super filed June 23, 2017). We

therefore need not restate them at length herein.

     For the convenience of the reader we briefly note that, on May 11, 1995,

Appellant was found guilty of murder of the first degree and related offenses

in connection with the shooting death of St. John Williams. Four days later,

he was sentenced to life imprisonment.      Appellant has filed three prior

unsuccessful PCRA petitions.

     On January 16, 2019, Appellant pro se filed the instant PCRA petition

listing both Docket Number CP-02-CR-0015959-1994 and Docket Number CP-

02-CR-0002554-1995 in the caption. On January 24, 2019, the PCRA court

entered a notice at both docket numbers of its intent to dismiss all claims

without a hearing pursuant to Pa.R.Crim.P. 907 (“Rule 907 Notice”).       On

February 6, 2019, Appellant filed a pro se response to the Rule 907 Notice at

both docket numbers. On February 20, 2019, the PCRA court dismissed the

petition without a hearing. On February 28, 2019, Appellant filed one notice

of appeal from the two separate dockets.

     The Official Note to Rule 341 of the Pennsylvania Rules of
     Appellate Procedure provides in relevant part:

        Where . . . one or more orders resolves issues arising on
        more than one docket or relating to more than one
        judgment, separate notices of appeals must be filed.
        Commonwealth v. C.M.K., 932 A.2d 111, 113 & n.3 (Pa.
        Super. 2007) (quashing appeal taken by single notice of
        appeal from order on remand for consideration under
        Pa.R.Crim.P. 607 of two persons’ judgments of sentence).

     Pa.R.A.P. 341, Official Note.



                                     -2-
J-S50032-19


     Until recently, it was common practice for courts of this
     Commonwealth to allow appeals to proceed, even if they failed to
     comply with Pa.R.A.P. 341.

        While our Supreme Court recognized that the practice of
        appealing multiple orders in a single appeal is discouraged
        under Pa.R.A.P. 512 (joint appeals), it previously
        determined that “appellate courts have not generally
        quashed [such] appeals, provided that the issues involved
        are nearly identical, no objection to the appeal has been
        raised, and the period for appeal has expired.” K.H. v. J.R.,
        826 A.2d 863, 870 (Pa. 2003) (citation omitted).

     In the Interest of: P.S., 158 A.3d 643, 648 (Pa. Super. 2017)
     (footnote omitted).

     However, on June 1, 2018, our Supreme Court in
     [Commonwealth v.] Walker[, 185 A.3d 969 (Pa. 2018),] held
     that the practice violated Pennsylvania Rule of Appellate
     Procedure 341, and the failure to file separate notices of appeal
     for separate dockets must result in quashal of the appeal. See
     Walker, 185 A.3d at 977. The Court stated unequivocally: “The
     Official Note to Rule 341 provides a bright-line mandatory
     instruction to practitioners to file separate notices of appeal. . . .
     The failure to do so requires the appellate court to quash the
     appeal.” Id. at 976-77.

     Because the mandate in the Official Note was contrary to “decades
     of case law from this Court and the intermediate appellate courts,”
     the Walker Court announced that its holding would apply
     prospectively only. Id. at 977. Accordingly, Walker applies to
     appeals filed after June 1, 2018, the date Walker was filed. Id.

                                  *    *    *
        2 We recognize the harsh - perhaps draconian - consequence

        of quashing any appeal . . . However, our role as an
        intermediate appellate court is clear.        “It is not the
        prerogative of an intermediate appellate court to enunciate
        new precepts of law or to expand existing legal doctrines.
        Such is a province reserved to the Supreme Court.” Moses
        v. T.N.T. Red Star Exp., 725 A.2d 792, 801 (Pa. Super.
        1999). It is well-settled that “the Superior Court is an error
        correcting court and we are obliged to apply the decisional
        law as determined by the Supreme Court of Pennsylvania.”



                                     -3-
J-S50032-19


        Commonwealth v. Montini, 712 A.2d 761, 769 (Pa.
        Super. 1998).

In re M.P., 204 A.3d 976, 980-81 & n.2 (Pa. Super. 2019).

     Appellant’s notice of appeal was filed February 28, 2019 – after the

deadline of Commonwealth v. Walker (June 1, 2018).          Consequently,

Walker compels quashal of the current appeal.

     Appeal quashed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/13/2019




                                  -4-